Exhibit 10.25

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is entered into
by and between Roubik Gregorian (“Gregorian”) and Exar Corporation, on behalf of
itself and each of its subsidiaries (collectively, the “Company”).

WHEREAS, Gregorian is currently employed by the Company as its Chief Executive
Officer and President pursuant to the terms of an Employment Agreement, dated
August 2, 2005 (the “Employment Agreement”);

WHEREAS, Gregorian’s employment with the Company terminated, effective
February 22, 2007;

WHEREAS, the Company and Gregorian agree that, subject to Gregorian entering
into this Agreement, Gregorian is entitled to receive the severance benefits
provided for under Section 4.1 of the Employment Agreement;

WHEREAS, any capitalized terms that are not defined herein shall have the
meaning set forth in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and the Gregorian agree as follows:

1. Effective Date: This Agreement shall become effective on the eighth day after
Gregorian delivers to the Company a fully-executed version of this Agreement
without modification or revocation (the “Effective Date”).

2. Separation from Employment and Resignation from Board of Directors: The
parties agree that Gregorian’s employment with the Company terminated, effective
February 22, 2007 (the “Separation Date”). As of the Separation Date, by
executing this Agreement, Gregorian agrees that he no longer holds the title of,
or performs services as, the Company’s Chief Executive Officer, President or in
any other position of employment with the Company. By executing this Agreement,
Gregorian hereby confirms his resignation effective as of the Separation Date
from his position as a member of the Company’s Board of Directors (the “Board”)
and, to the extent applicable, as a member of the Board of Directors or as an
officer of the Company’s subsidiaries.

3. Severance Benefits: Provided that Gregorian complies with the terms and
conditions of this Agreement and his Proprietary Rights and Nondisclosure
Agreement dated April 10, 1995 (the “Proprietary Rights Agreement” ) attached
hereto as Exhibit A, Gregorian shall be entitled to receive the following
severance benefits (collectively, the “Severance Benefits”):

a. Severance Pay. The Company shall pay Gregorian severance pay in the amount of
$910,000, less standard withholdings and authorized deductions (the “Severance

 

1



--------------------------------------------------------------------------------

Pay”). In accordance with Section 4.7 of the Employment Agreement, the Severance
Pay will be paid to Gregorian on the first business day following the six month
anniversary of the Separation Date.

b. Health and Welfare Benefits: Gregorian shall have the option to convert and
continue health and dental insurance for himself and his eligible dependents
after the Separation Date, as may be required or authorized by law under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). In the event
Gregorian timely exercises his right to convert his health and dental insurance
for himself and his eligible dependents, Gregorian will be responsible for
paying the COBRA premiums and the Company shall reimburse Gregorian for the
COBRA premiums for the period commencing on the Effective Date and ending on the
earlier of: (i) the twenty-four (24) month anniversary of the Separation Date,
or (ii) the maximum period of time the Company is required to provide Gregorian
and his eligible dependants health continuation coverage under COBRA.
Reimbursement shall be made as follows: (x) with respect to COBRA premiums paid
by Gregorian and submitted to the Company for reimbursement during the first six
months following the Separation Date, the Company shall reimburse Gregorian for
all such premiums on the first business day following the six month anniversary
of the Separation Date; and (y) following the six month anniversary of the
Separation Date, the Company shall reimburse Gregorian for all COBRA premiums
paid by Gregorian within fifteen (15) days of Gregorian submitting his invoice
for paid COBRA premiums to the Company.

c. Stock Option Extended Exercise Period. As more fully described in Section 13
below, the exercise period of vested Options shall be extended until and expire
on December 31,2007.

d. Mitigation: Gregorian will not be required to mitigate damages or the amount
of any payment provided under this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Gregorian as a result of employment by
another employer or otherwise.

4. Termination Of Contractual Relationship: Except as arising out of this
Agreement, the Proprietary Rights Agreement, [the Indemnity Agreement, dated
September 30, 2002, (the “Indemnity Agreement”), the Restricted Stock Purchase
Right Agreement, dated March 25, 2005 (the “RSPR Agreement”), and the Stock
Option Agreements (the “Stock Option Agreements”) for the stock option grants,
dated March 28, 2005, October 7,2004, September 10, 2003, April 15,
2003, February 20, 2003, September 5, 2002, May 18, 2002, January 17,
2002, April 24, 2001 and April 26, 2000 (collectively, the “Stock Option
Grants”), the parties have no further contractual relationship and Gregorian
will have no right to reinstatement with the Company or any subsidiary.

5. Transition Services: In accordance with Section 4.4 of the Employment
Agreement, the parties agree that, for a period commencing on the day after the
Separation Date and ending three months thereafter (the “Consulting Term”),
Gregorian agrees that he will perform consulting services as reasonably
requested from time to time by the Company’s Board

 

2



--------------------------------------------------------------------------------

of Directors or an executive officer of the Company to help transition his job
duties and responsibilities to his successor. Nothing in this Agreement will in
any way be construed to constitute Gregorian as an agent, employee or
representative of the Company during the Consulting Term, and Gregorian will
perform all services hereunder during the Consulting Term as an independent
contractor. Gregorian acknowledges and agrees that Gregorian is obligated to
report as income all compensation received by Gregorian pursuant to this
Agreement during the Consulting Term, and Gregorian agrees (and acknowledges the
obligation) to pay all self-employment and other taxes thereon. During the
Consulting Term, the Company will pay Gregorian $1,000 per month for his
services. In addition, all of Gregorian’s outstanding options, awards of
restricted stock and other equity awards will continue to vest (to the extent
not already vested and to the extent they would otherwise vest pursuant to the
agreements relating to such awards) and in all other respects will remain
subject to the terms and conditions of the agreements relating to such awards.
During the Consulting Term, Gregorian acknowledges that Gregorian will no longer
be entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company and will not receive any additional benefits from the
Company, except for the payments and benefits provided for in Sections 3, 5 and
13 of this Agreement.

6. No Other Compensation or Benefits: Except as expressly set forth herein in
Sections 3, 5 and 13 of this Agreement, Gregorian acknowledges that he will not
receive, and is not entitled to receive, any additional compensation, severance
or benefits after the Separation Date. On the Separation Date or within 24 hours
thereof, the Company shall pay Gregorian in full for all of his accrued wages
and paid-time off that he earned through the Separation Date. Gregorian agrees
to submit any business expenses that he incurred in the scope of his employment
within fifteen (15) days following the Separation Date. The Company will
reimburse Gregorian for all outstanding business expenses in accordance with the
Company’s expense reimbursement policy.

7. No Admission of Liability Or Wrongdoing: This Agreement does not constitute
an admission by the Company or Gregorian of any violation of federal, state or
local law, ordinance or regulation or of any violation of the Company’s policies
or procedures or of any liability or wrongdoing whatsoever. Neither this
Agreement nor anything in this Agreement shall be construed to be or shall be
admissible in any proceeding as evidence of liability or wrongdoing by the
Company or Gregorian. This Agreement may be introduced, however, in any
proceeding to enforce the Agreement.

8. Releases:

a. Release by Gregorian. Except for those obligations of the Company created by
or arising out of this Agreement, the Indemnity Agreement, the RSPR Agreement,
the Proprietary Rights Agreement, and the Stock Option Agreements, Gregorian, on
his own behalf and on behalf of his descendants, dependents, heirs, executors,
administrators, assigns and successors, and each of them, hereby covenants not
to sue and fully releases and discharges the Company and each of its and their
subsidiaries, parent, or affiliated partnerships and corporations, past and
present, as well as each of its and their directors, officers, trustees,
shareholders, members, partners, representatives, attorneys, assignees,
successors, agents and

 

3



--------------------------------------------------------------------------------

employees, past and present, and each of them (individually and collectively,
“Company Releasees”), from and with respect to any and all claims, wages,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected (collectively, “Claims”), arising out of or in any way
connected with any acts or omissions committed or omitted by Company Releasees
prior to the date of this Agreement, including but not limited to Gregorian’s
employment and termination of employment with the Company, membership and
termination of membership on the Board of Directors of the Company, or any other
relationship with, interest in or termination of relationship with any Company
Releasees, including without limiting the generality of the foregoing, any claim
for wages, vesting, overtime, salary, severance pay, director compensation,
commissions, bonus or similar benefit, car allowance, sick leave, pension,
retirement, vacation pay, paid time off, life insurance, health or medical
insurance, including coverage under the Company’s Executive Health Plan, or any
other fringe benefit, or disability, or any Claim pursuant to any federal, state
or local law, statute or cause of action including, but not limited to: the
federal Civil Rights Act of 1964, as amended; the federal Americans with
Disabilities Act of 1990; the federal Age Discrimination in Employment Act of
1967, as amended (the “ADEA”); the California Fair Employment and Housing Act,
as amended; the California Family Rights Act; the California Labor Code; the
Sarbanes-Oxley Act; tort law; contract law; wrongful discharge; discrimination;
retaliation; harassment; fraud; defamation; emotional distress; breach of the
implied covenant of good faith and fair dealing; or breach of the Executive
Officer’s Change of Control Severance and Benefit Plan. Notwithstanding any
provision of this Section 8, you shall not hereby release any right you may
otherwise have to (i) vested benefits, if any, under the Company’s 401(k) plan,
in accordance with the terms of that Plan, COBRA health care and dental care
continuation coverage, life insurance conversion rights, unemployment
compensation, workers’ compensation or disability insurance, or to
(ii) indemnification by the Company pursuant to the Company’s certificate of
incorporation, by-laws, and applicable law.

b. Release by the Company. Except for those obligations created or confirmed by
or arising out of this Agreement, and except as provided below, the Company
hereby covenants not to sue and releases and discharges Gregorian and his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them (“Gregorian Releasees”) from and with respect to
any and all claims, agreements, obligations, losses, damages, injuries, demands
and causes of action, known or unknown, suspected or unsuspected, arising out of
or in any way connected with Gregorian’s employment, membership on the board of
directors of the Company, or any other relationship with, interest in or
termination of relationship with any Company Releasees with the Company, or any
other occurrences, actions, omissions or claims whatsoever, known or unknown,
suspected or unsuspected, which the Company now owns or holds or has at any time
heretofore owned or held as against Gregorian, provided, however, that such
release of Gregorian shall not extend to any claims, known or unknown, suspected
or unsuspected, against Gregorian that arise out of facts which demonstrate that
Gregorian engaged in reckless, fraudulent or intentional acts or omissions that
(i) constitute a breach of fiduciary duty, (ii) constitute a crime under any
federal, state, or local statute, law, ordinance or regulation, or (iii) give
rise to a right of recovery by the Company under any applicable policies of
insurance and as to which the insurer has a right to subrogation against
Gregorian; and provided further, that the foregoing release shall not be

 

4



--------------------------------------------------------------------------------

construed to release Gregorian from any of his ongoing obligations under
Sections 5, 11, 12, 14, 18, 19 or 21 of this Agreement, or Gregorian’s
continuing obligations under the Stock Option Agreements, the RSPR Agreement and
the Proprietary Rights Agreement, and nothing in this Section 8 shall be deemed
in any way to waive, settle or release any of the Company’s rights under those
Sections or agreements.

9. Section 1542 Waiver: In executing this Agreement, and except as expressly
stated in this Agreement, Gregorian intends for it to be effective as a general
release to each and every claim, demand and cause of action hereinabove
specified. In furtherance of this intention, Gregorian hereby expressly waives
any rights and benefits conferred by SECTION 1542 OF THE CALIFORNIA CIVIL CODE,
and expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Gregorian acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist
against Company Releasees, respectively, with respect to the subject matter of
this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this settlement. Nevertheless, Gregorian
hereby waives any right, claim or cause of action that might arise as a result
of such different or additional claims or facts. Gregorian acknowledges that he
understands the significance and consequence of such release and such specific
waiver of SECTION 1542.

10. Waiver Of Age Discrimination Claims: Gregorian expressly acknowledges and
agrees that, by entering into this Agreement, he is waiving any and all rights
or claims that he may have arising under the ADEA which have arisen on or before
the date of execution of this Agreement. Gregorian also expressly acknowledges
and agrees that:

 

  a. In return for this Agreement, Gregorian will receive consideration, i.e.,
something of value, beyond that to which he was already entitled before entering
into this Agreement;

 

  b. Gregorian is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement, and has done so;

 

  c. Gregorian is hereby informed that he has 21 days within which to consider
whether to sign and accept the terms of this Agreement and that if he wishes to
execute this Agreement prior to the expiration of such 21-day period, he will
execute the Acknowledgment and Waiver attached hereto as Exhibit B;

 

5



--------------------------------------------------------------------------------

  d. Nothing in this Agreement prevents or precludes Gregorian from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law; and

 

  e. Gregorian is hereby informed that he has seven (7) days following the date
he executes the Agreement in which to revoke it, and this Agreement will become
null and void if Gregorian elects revocation during that time. To be valid and
effective, any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Gregorian validly
exercises his right of revocation, neither the Company nor Gregorian will have
any obligations under this Agreement.

11. Proprietary Rights Agreement. Gregorian acknowledges that he has continuing
obligations to the Company under the Proprietary Rights Agreement that remain in
effect beyond the termination of his employment. A copy of the Proprietary
Rights Agreement is attached hereto as Exhibit A and is expressly incorporated
into this Agreement.

12. Return of Company Property and Proprietary Information: Gregorian
acknowledges that, by no later than the Separation Date, he shall return to the
Company all Company Property and Confidential Information that are in his
possession, custody or control unless directed otherwise by the Company. For
purposes of this Agreement, the term “Company Property” shall mean all personal
computers, laptop computers, cellular telephones, security cards, keys,
diskettes, personal digital assistants or pda’s, and other equipment or property
owned by the Company that was provided to Gregorian during his employment. For
purposes of this Agreement, the term “Confidential Information” shall have the
same meaning as used in the Proprietary Rights Agreement. Gregorian further
agrees to make a diligent search for any Company Property and Company documents
or information in his possession or control prior to the Effective Date. In
addition, (i) Gregorian will complete any forms necessary, including those of
any banking institution, to remove his name from any list of Company authorized
signatories, (ii) Gregorian will execute any requested letters of resignation
with respect to the Company or its subsidiaries, and (iii) Gregorian shall
otherwise assist the Company in taking all actions required to confirm that all
Company property has been returned and that full ownership of all Company
property is vested solely in the Company. Notwithstanding the foregoing
restrictions, Gregorian shall be entitled to maintain possession of certain
documents, information and correspondence that Gregorian received or maintained
as a member of the Board of Directors (the “Board Materials”), provided,
however, that Gregorian shall provide the Company on or before the Effective
Date access to review and copy all Board Materials in his possession and
Gregorian agrees that he shall not use the Board Materials for any purpose other
than in connection with responding truthfully to a subpoena, court or arbitral
order or governmental investigation, or in order to defend himself against any
claim or obligation asserted against Gregorian in his capacity as a member of
the Board of Directors of the Company, provided, further that Gregorian
(i) provides written notice to the Company within 48 hours of receiving any such
order, subpoena or request for information from any governmental agency and
(ii) cooperates with the Company to the extent the Company elects to object to
such subpoena, court order, or governmental investigation.

 

6



--------------------------------------------------------------------------------

13. Equity:

a. Stock Options: The parties agree that Gregorian has options to purchase
846,000 shares of the Company’s Common Stock (the “Options”) as follows:

 

Grant Date

 

Plan/Type

 

# of Shares

 

Price

 

Outstanding/

Unreleased

 

Vested

 

Unvested

3/24/05

  97EE/NQ   200,000   13.52   200,000   91,667   108,533

10/4/05

  97EE/ISO   26,064   15.345   26,064   26,064   0

10/4/04

  97EE/NQ   73,936   15.345   73,936   73,936   0

9/4/03

  00EE/NQ   60,000   15.83   60,000   60,000   0

4/2/03

  00EE/NQ   50,000   13.34   50,000   37,500   12,500

12/5/02

  00EE/NQ   12,000   12.32   12,000   12,000   0

9/5/02

  00EE/NQ   80,000   13.52   80,000   80,000   0

5/17/02

  00EE/NQ   100,000   24.375   100,000   100,000   0

12/5/01

  00EE/NQ   24,000   22.925   24,000   24,000   0

4/23/01

  00EE/NQ   120,000   27.15   120,000   120,000   0

4/3/00

  97EE/ISO   3,018   30.563   3,018   3,018   0

4/3/00

  97EE/NQ   96,982   30.63   96,982   96,982   0

As set forth above, of the 846,000 shares of Common Stock subject to the
Options, 725,167 shares are currently vested and 120,833 shares are unvested.
Assuming that Gregorian performs services for the Company as a consultant
through the Consulting Term, Gregorian shall vest an additional 25,000 shares of
Common Stock subject to the Options as set forth above and in Section 5 of this
Agreement. Any unvested shares as of termination of the Consulting Term shall
terminate, and Gregorian will have no further rights with respect thereto. The
exercise period of vested Options as of termination of the Consulting Term shall
be extended until and expire on December 31, 2007.

 

7



--------------------------------------------------------------------------------

b. Restricted Stock: Gregorian acknowledges that, on March 24, 2005, the Company
granted Gregorian thirty thousand (30,000) shares of restricted Common Stock at
a purchase price of $.0001 per share (the “Restricted Stock Grant”). The
Restricted Stock Grant is subject to a repurchase right by the Company, which
lapses as to one-third (1/3) of the shares each year, beginning on March 24,
2006, subject to Gregorian’s continued service to the Company through each such
date. The Restricted Stock Grant was issued under, and will continue to be
subject to the terms of, the Company’s 1997 Equity Incentive Plan (the
“Incentive Plan”) and the Grant of Restricted Stock Purchase Right Agreement
(“RSPR Agreement”) entered into between Gregorian and the Company, each of which
is incorporated by reference herein. Accordingly, assuming Gregorian performs
consulting services through the termination of the Consulting Term, Gregorian
will have a vested right to 20,000 shares of the Restricted Stock Grant.
Gregorian acknowledges that (i) the remaining 10,000 shares of the Restricted
Stock Grant shall remain unvested and Gregorian shall have no further right to
vest in these 10,000 shares of the Restricted Stock Grant following the
expiration of the Consulting Term; and (ii) the Company shall have the right to
repurchase the 10,000 unvested shares of Restricted Stock Grant in accordance
with terms of the Incentive Plan and the RSPR Agreement.

c. No Further Rights: Except as set forth in this Section 13 and Section 5
above, Gregorian acknowledges and agrees that, he shall have no further right or
benefits under any agreement to receive or acquire any security or derivative
security in or with respect to the Company or any Company Releasee.

14. Warranty of Noninterference With Company Operations: For a period of two
years following the Separation Date, Gregorian shall not, directly or
indirectly, for his own account or for the account of any other person or entity
(other than the Company):

a. solicit, encourage, or induce any person who is employed by or otherwise
engaged to perform services for the Company to terminate their employment or
engagement with the Company; or

b. use the Company’s proprietary, confidential and/or trade secret information,
including any Confidential Information, to induce, attempt to induce or
knowingly encourage any Customer of the Company to divert any business or income
from the Company, or to stop or alter the manner in which they are then doing
business with the Company. For purposes of this Agreement, “Customer” shall mean
any individual or business firm or entity that is, or within the prior 24 months
was, a customer or client of the Company, or whose business was actively
solicited by the Company within the prior twelve (12) months; or

c. take any actions or make any statements that purports to bind the Company in
any manner, or interferes with or harms the Company’s existing or prospective
relationships with the Company’s customers, vendors, lawyers, bankers,
investors, directors, or other business relationships.

15. Non-Disparagement: Gregorian agrees that he shall not make any disparaging
remarks, or any remarks that could reasonably be construed as disparaging,
whether orally or in writing, regarding the Company or its officers, directors,
trustees, employees, partners, owners,

 

8



--------------------------------------------------------------------------------

affiliates, or agents, in any manner that is intended to be harmful to them or
their business, business reputation or personal reputation, including but not
limited to statements to the media, former and present employees, consultants or
customers of the Company, or existing or potential investors of the Company. The
Company agrees that its officers and directors will not make any disparaging
remarks, or any remarks that could reasonably be construed as disparaging,
whether orally or in writing, regarding Gregorian that is intended to be harmful
to Gregorian’s business or personal reputation, including but not limited to
statements to the media, former and present employees, future or potential
employers, consultants, customers of the Company, or existing or potential
investors of the Company. Nothing in Section 15 is intended to prohibit
Gregorian, on the one hand, or the Company or any of its officers or directors,
on the other hand, from testifying or responding truthfully in response to any
court order, arbitral order, subpoena or government investigation, provided that
the disclosing party: (i) provides written notice to the non-disclosing party
within 48 hours of receiving any such order, subpoena or request for information
from any governmental agency and (ii) cooperates with the non-disclosing party
to the extent the non-disclosing party elects to object to such subpoena, court
order, or governmental investigation.

16. Professional Services: The Company agrees to reimburse Gregorian for up to
five thousand dollars for costs incurred by him for obtaining professional
services up to and including the Separation Date in accordance with and subject
to Section 3.6(e) of the Employment Agreement, provided that the Company agrees
that Gregorian’s costs incurred in connection with this Agreement shall be
reimbursable pursuant thereto up to the aggregate limit for all professional
services set forth therein.

17. Warranty of No Other Actions: Gregorian hereby represents and warrants to
the Company that he has not filed any lawsuit or administrative action against
the Company or any other Company Releasee with any court, arbitration proceeding
or governmental agency.

18. Assignments: The parties warrant and represent that they have not assigned
or transferred to any person not a party to this Agreement any released matter
or any part or portion thereof and each party hereto shall defend, indemnify and
hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
permitted assigns. The Company may assign this Agreement, including any and all
rights under this Agreement, without notice in its sole discretion. This
Agreement is personal to Gregorian and may not be assigned, in whole or in part,
by Gregorian.

19. Waivers: No waiver of any provision or consent to any exception to the terms
of this Agreement shall be effective unless in writing and signed by the party
to be bound and, then, only to the specific purpose, extent and instance so
provided.

20. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and performed in the State of California and without regard to conflicts of laws
doctrines.

 

9



--------------------------------------------------------------------------------

21. Arbitration: Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions shall be resolved in accordance with Section 7.9 of the Employment
Agreement.

22. Authority: The Company represents and warrants that all corporate action on
the part of the Company necessary for the authorization, execution, delivery and
performance of this Agreement have been taken.

23. Severability: If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or application
and, therefore, the provisions of this Agreement are declared to be severable.

24. Entire Agreement: With the exception of the Stock Option Agreement, the RSPR
Agreement, the Indemnity Agreement, the Stock Option Grants, the Proprietary
Rights Agreement, and Sections 4.2, 6, 7.3, 7.4, 7.6. 7.7, 7.8, 7.9, 7.10, 7.11
of the Employment Agreement, this instrument constitutes and contains the entire
agreement and understanding concerning Gregorian’s employment and the other
matters addressed. The parties intend it as a complete and exclusive statement
of the terms of their agreement. It supersedes and replaces all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
between the parties concerning the subject matters, and expressly supersedes and
eliminates any rights Gregorian may have under the Executive Health Plan and the
Executive Officers’ Change in Control Severance and Benefit Plan. This is a
fully integrated document. This Agreement may be modified only with a written
instrument executed by both parties.

25. Voluntary Counsel: Gregorian agrees and acknowledges that he has read and
understood this Agreement prior to signing it, has entered into this Agreement
freely and voluntarily and has had the opportunity to receive legal advice from
counsel of his own choosing prior to entering into this Agreement.

26. Notices: All notices, requests, claims, demands and other communications
hereunder shall be in writing and sufficient if delivered in person, by telecopy
or sent by mail (registered or certified mail, postage prepaid, return receipt
requested) or overnight courier (prepaid) to the Company or to Gregorian, as
applicable, as follows:

To the Company:

Attn: Secretary

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Fax: 510-668-7002

 

10



--------------------------------------------------------------------------------

w/ copies to

Attn: Warren Lazarow

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94010

Fax: 650-473-2601

To Gregorian:

Roubik Gregorian

18867 Montewood Ct

Saratoga, CA 95070

Fax: 408 395 6913

27. Section Headings: Section and other headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning of
interpretation of this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

 

/s/ ROUBIK W. GREGORIAN

    Dated: March 8, 2007 ROUBIK W. GREGORIAN    

EXAR CORPORATION

   

By:

   

/s/ Richard Leza

    Dated: Feb. 22, 2007     Richard Leza         Chairman of the Board        
EXAR CORPORATION    

 

12



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

13



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT AND WAIVER

I, Roubik Gregorian, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

EXECUTED this 8 day of March 2007, at Alameda County, California.

 

/s/ ROUBIK GREGORIAN

ROUBIK GREGORIAN

 

14